Case 2:20-cv-10139-GW-PVC Document 12 Filed 02/12/21 Page lofi Page ID #:136

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the
Central District of California

 

 

Celece. John Doe
_ Plaintiff(s)

Ponn School, Donn School Trost, Mike Re )
Challinor Dorryl Devon Low, Cato Doe
Ron Garrett, Dad Gilerease, Jeanne Gilcrease)
Crosse Creek Manos Richard Bandler, ohn
Grindér, Jane Doe, Sohn Doe

Defendant(s)

i i i i

Civil Action No. 2:20-cv-10139 GW (PVCx)

—

~—

SUMMONS IN A CIVIL ACTION

To: fendant’s name and address, . . <
Donn Sanod Donn Shad Trost Mike Beck DwidTChellinee Dd. Devonlow

POBox 9 B23 Sporseen Ra 14 Mass St, Apt C
ee ea ek 154 70 Bat BCA Las ae CA Seq i, WA San Francisco, CA
Sed Gaunt 344 46382 Quio3
Cata Oochtecman Ron Garret Dowd Gileregse Jeanne Sileease Jane and JonADoe
3635 Swaltow Ct. N88. S 92d W 938 W 19705 unknown unknown
Castro Valley CA q4546 Hurricane, UT $4737 Kureicane, UT 731 nardbandier John Grinder “
A lawsuit has been filed against you. Grote cei lasor whoo Woodlake Dr 1099 Smith Grade lb

; ano TX 75093. SantaCrv2,CA 950%0
Within 21 days aller service off thin nulichees Sar tel (ex otainting the hey you teeetve it) — oe G0 dant if yon

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Celece
Po Box 1679-4321
Sacramento, CA

958]

If you fail to respond, judgment by defau:* will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

o-~ & “xe
. ¥ fe I~
Date: 2/12/21 Dole Remvn,
Signature of ClerR or Deputy Clerk

  

 
